Citation Nr: 1519464	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  13-14 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota



THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to a service-connected right knee disability.

2.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to a service-connected right knee disability.

3.  Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected right knee disability.

4.  Entitlement to service connection for arthritis of all joints.

5.  Whether new and material evidence has been received in order to reopen a claim for service connection for a gallbladder disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran's DD-214 shows verified active duty service from November 1972 to March 1977.  The DD-214 also notes that the Veteran had 11 years of prior active duty service, and his service treatment records indicate that the Veteran enlisted in August 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2013.  A transcript of that hearing has been associated with the claims file.
 
The claim for service connection for arthritis was previously denied in a final rating decision dated in May 1977.  However, service department records dated July 1974 and July 1975 were subsequently received by VA from the Veteran in February 2011.  Although those records do not pertain to a claimed gallbladder disorder, they are potentially relevant to the claim for service connection for arthritis.  As a result, the latter claim is to be adjudicated on a de novo basis rather than on the basis of whether new and material evidence has been received.  See 38 C.F.R. § 3.156(c) (new and material evidence-service department records).

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.   The Veteran's corresponding file in the Veterans Benefits Management System contains additional VA medical records dated January 2011 to May 2012, as well as the Veteran's March 2013 VA examination report.  Those records were considered by the RO in the April 2013 statement of the case.
 
The issues of entitlement to service connection for a low back disorder, a bilateral hip disorder, a left knee disorder, arthritis of all joints, and a gallbladder disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's claim for service connection for a gallbladder disorder was previously considered and denied by the RO in a May 1977 rating decision.  The Veteran was informed of the decision and of his appellate rights, but he did not file a notice of disagreement or evidence within one year of that decision.   

2.  The evidence received since the final May 1977 rating decision is not cumulative of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim for service connection for a gallbladder disorder.



CONCLUSIONS OF LAW

1.  The May 1977 rating decision that denied service connection for a gallbladder disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2014).  

2.  The evidence received subsequent to the May 1977 rating decision is new and material, and the claim for service connection for a gallbladder disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO previously considered and denied the Veteran's claim for service connection for a gallbladder disorder in a May 1977 rating decision.  In that decision, the RO found no evidence of a chronic gallbladder disorder.  The Veteran was notified of the May 1977 decision and of his appellate rights; however, he did not appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Moreover, there was no evidence submitted within one year of that decision.  38 C.F.R. § 3.156(b).  Therefore, the Board finds that the May 1977 rating decision is final. 

The Veteran subsequently filed an application to reopen his claim for a gallbladder disorder in November 2010.  In a statement dated January 2011 and at his November 2013 hearing, the Veteran provided greater detail regarding his claimed gallbladder disorder.  He stated that he had been treated for a gallbladder disorder while in service, but that surgery had not been performed at that time.  He also indicated that his pain continued after service and that his gallbladder was subsequently removed in 1989 or 1990.  This evidence was not considered at the time of the May 1977 rating decision and suggests that he may have had a gallbladder disorder since service.  The credibility of this evidence is presumed for purposes of reopening the claim. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claim for service connection for a gallbladder disorder.  38 C.F.R. § 3.156(a).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a gallbladder disorder is reopened.


REMAND

At the outset, the Board notes that the Veteran has been diagnosed with chondrodystrophy and epiphyseal dysplasia, which appear to be congenital conditions.  The Board also notes that the Veteran's medical records and the February 2011 and March 2013 VA examinations raise the possibility that the Veteran's bilateral hip disorder, left knee disorder, and arthritis claims may be related to his congenital conditions and/or are congenital themselves.  However, the VA examiners have only provided opinions regarding whether the Veteran's claims were aggravated by his military service.  Therefore, the Board finds that additional VA examinations and medical opinions are needed.

In addition, a May 2011 VA examiner provided an opinion with regard to whether the Veteran's low back disorder was related to a fall in service.  However, it appears that the Veteran's low back disorder may also be related to his congenital conditions and/or his bilateral hip disorder and left knee disorder.  In this regard, VA medical records dated in April 2011 note that the Veteran's low back disorder is due to his left knee disorder and related knee surgery.  As such, an additional VA examination and medical opinion are also needed to determine the nature and etiology of any low back disorder that may be present.

The Veteran has also indicated that his gallbladder was removed at Grand Forks Air Force Base in 1989 or 1990.  These records should be obtained and associated with the claims file.  

The Veteran should also be afforded a VA examination for his gallbladder disorder, as the March 2013 examiner would not have had access to any records documenting that his gallbladder had been removed.  Moreover, the March 2013 VA examiner noted that the Veteran had been diagnosed with cholecystitis on one occasion while in service.  However, the Veteran's service treatment records shows that the Veteran complained of, was treated for, and was diagnosed with cholecystitis and biliary colic on numerous occasions, to include in February 1973, September 1974, October 1974, and February 1975.  

The Veteran has also reported to VA that he was treated at Mercy Hospital.  It is unclear as to what conditions were treated at that hospital.  As such, the AOJ should follow-up with the Veteran regarding his treatment at Mercy Hospital, and the appropriate medical records should be obtained and associated with the claims file.

The Board also notes that the Veteran's DD-214 shows service from November 1972 to March 1977.  However, the DD-214 also reveals that he had an additional 15 years of active service, and his service treatment records show an enlistment date of August 1961.  Therefore, the AOJ should attempt to verify all periods of active duty service for the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should verify any military service that the Veteran had in addition to his active service from November 1972 to March 1977.  Any additional service personnel and/or treatment records should also be secured.

(The Veteran's DD-214 shows verified active duty service from November 1972 to March 1977.  However, the DD-214 also notes that the Veteran had 11 years of prior active duty service, and his service treatment records indicate that the Veteran enlisted in August 1961.)

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his low back, bilateral hips, left knee, arthritis of all joints, and gallbladder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file, to include medical records from Grand Forks Air Force Base and Mercy Hospital. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.
 
3.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any gallbladder disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran's service treatment records show a diagnosis of cholecystitis and biliary colic on numerous occasions, to include in February 1973, September 1974, October 1974, and February 1975.  Treatment for gastrointestinal issues and symptoms are also well documented throughout his service treatment records.  

The Veteran has further indicated that his gallbladder was removed in 1989 or 1990 at Grand Forks Air Force Base, but he has stated that his symptoms have continued since service.

The examiner should then opine as to whether it is at least as likely as not that the Veteran has a gallbladder disorder or any residuals thereof that manifested in service or that are otherwise causally or etiologically related to his military service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any low back disorder, bilateral hip disorder, left knee disorder, and arthritis of all joints that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran is competent to attest to factual matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current low back, bilateral hip, left knee, and arthritis disorders.  The examiner should also indicate whether the any identified disorder is a congenital defect or disease or a symptom of a congenital defect or disease.  

To assist the examiner, for VA adjudication purposes, "disease" generally refers to a condition considered capable of improving or deteriorating, whereas "defect" generally refers to a condition not considered capable of improving or deteriorating. (As an example, VA considers sickle cell anemia as congenital "disease" for VA purposes, whereas refractive error is considered a congenital "defect.")

(a)  For any congenital defect, the examiner should state whether there is any evidence of superimposed disease or injury during service.

(b)  For any congenital disease, the examiner should state whether the disease preexisted the Veteran's service.

If so, the examiner should state whether there was an increase in the severity during service.  If the evidence reflects such an increase, the examiner should indicate whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

(c)  For each diagnosis identified that is not congenital and/or did not preexist service, the examiner should opine as to whether it is at least as likely as not that the disorder is causally or etiologically related to the Veteran's military service, to include any symptomatology therein.

(d) Finally, the examiner should opine whether each diagnosis identified was caused by or permanently aggravated by the Veteran's service-connected right knee disability.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


